DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application constitute a continuation of the application 15/796,091 10/27/2017 PAT 10665560.

Election/Restrictions
Applicant’s election without traverse of Group I (semiconductor device), species D, reflected in claims 7-8, 10-17 and 20-28 in the reply filed on 02/18/2021 is acknowledged. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
 
Abstract
The abstract filed 05/20/2020 appears to be acceptable.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore elements, interconnect structure, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Again, claim 16 mentions ‘wherein the optical chip projectively overlaps the external terminal’. Elected drawing fig. 8 doesn’t show this feature.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 27 include a term of degree ‘substantially flush’ to describe the relative location of the optical device layer and the conductive layer. The specification discusses ‘substantially perpendicular’, ‘substantially parallel’ in ¶ 0015, but nothing on ‘substantially flush’. When a term of degree is used in the claim, the examiner should determine whether the specification provides some standard for measuring that degree. Hearing Components, Inc. v. Shure Inc., 600 F.3d 1357, 1367, 94 USPQ2d 1385, 1391 (Fed. Cir. 2010); Enzo Biochem, Inc., v. Applera Corp., 599 F.3d 1325, 1332, 94 USPQ2d 1321, 1326 (Fed. Cir. 2010); Seattle Box Co., Inc. v. Indus. Crating & Packing, Inc., 731 F.2d 818, 826, 221 USPQ 568, 574 (Fed. Cir. 1984). In absence of any specific in the specification, the limitation ‘substantially flush’ is rejected as indefinite.
Claim 28 is also rejected as it depends on claim 27.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al. (US 20170150875 A1).

Regarding independent claim 7, Shimizu et al. teach a semiconductor package 100E (fig. 8A-8C; ¶ 0064-0066), comprising:
an interconnect structure 31E, 32E, 23E, 40E (connection portion between 20E and 30E) comprising a first surface (facing 30E) and a second surface (facing 20E) opposite to the first surface;
an insulating layer 20E contacting the second surface of the interconnect structure, wherein the insulating layer 20E comprises a third surface facing the second surface of the interconnect structure and a fourth surface (facing element 11) opposite to the third surface; and
at least one optical chip 11 over the fourth surface of the insulating layer and electrically coupled to the interconnect structure; and
a molding compound 30E (30E is similar to 30D in fig. 7, which is ‘a molded interconnect device (MID) substrate having three-dimensional wiring formed by injection molding’, ¶ 0058) over the first surface of the interconnect structure.

Regarding claim 8, Shimizu et al. further teach the semiconductor package of Claim 7, further comprising:
at least one spacer 33, 40C-2 (fig. 7 with fig. 6) over the first surface of the interconnect structure 20E and covered by the molding compound 30C; and
at least one optical fiber 6/8 (fig. 1; ¶ 0033) configured to transmit electromagnetic wave of a predetermined wavelength range, the at least one optical fiber affixed to the spacer (in imaging module),
wherein the spacer being transparent to the electromagnetic wave of the predetermined wavelength range (electromagnetic wave propagates from element 11 in fig. 8A).

Regarding claim 10, Shimizu et al. further teach the semiconductor package of Claim 7, further comprising a plurality of conductive layers 21, 13, 12 over the fourth surface of the insulating layer 20E and electrically coupled to the interconnect structure (fig. 8A).

Regarding claim 11, Shimizu et al. further teach the semiconductor package of Claim 10, wherein the optical chip 11 is electrically coupled to the interconnect structure through the conductive layer (fig. 8A).

Regarding claim 12, Shimizu et al. further teach the semiconductor package of Claim 7, further comprising an underfill material 40E, wherein the optical chip 11 is affixed to the insulating layer 20E through the underfill material 40E (fig. 8A-8B; ¶ 0064).

Claims 13-16, 19-24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa et al. (US 20070080458 A1).

Regarding independent claim 13, Ogawa et al. teach a semiconductor package (fig. 16; ¶¶ 0124-0128), comprising:
an interconnect structure 5 (‘wiring layer’, ¶ 0126) comprising a first surface (facing element 3) and a second surface (facing element 54) opposite to the first surface;
an optical chip 4D (‘optical element’/’light emitting diodes’, ¶ 0043) over the second surface of the interconnect structure 5 and electrically coupled to the interconnect structure 5;
an optical device layer 3 (‘silicon substrate’, ¶ 0043) over the second surface of the interconnect structure 5 and electrically coupled to the interconnect structure 5;
a conductive layer 6 (‘heat dissipating plate’/’metal plate’, heat/electrical conductive) disposed over the second surface of the interconnect structure 5 and separated from the optical device layer 3; and


Regarding claim 14, Ogawa et al. further teach the semiconductor package of Claim 13, further comprising a spacer 26 disposed between the optical fiber 61 and the first surface of the interconnect structure 5 (fig. 16; ¶ 0126).

Regarding claim 15, Ogawa et al. further teach the semiconductor package of Claim 14, wherein the spacer is transparent to a predetermined wavelength range transmitting by the optical fiber.

Regarding claim 16, Ogawa et al. further teach the semiconductor package of Claim 13, further comprising an external terminal 53 (‘a plurality of external connection columns’, fig. 16; ¶ 0119) at the second surface of the interconnect structure 5, wherein the optical chip 4D projectively overlaps the external terminal 53.

Regarding claim 19, Ogawa et al. further teach the semiconductor package of Claim 13, further comprising at least one device chip 52A (‘LSI’, ¶ 0124), wherein the device chip 52A and the optical chip 4D are disposed at different sides of the interconnect structure 5.

Regarding claim 20, Ogawa et al. further teach the semiconductor package of Claim 19, wherein the device chip 52A is disposed over the first surface of the interconnect structure 5 (fig. 16).

Regarding claim 21, Ogawa et al. further teach the semiconductor package of Claim 13, further comprising: a dielectric layer 9A-9D (‘sealing resin layers’, fig. 15-16; ¶ 0044) over the second surface of the interconnect structure 5.

Regarding independent claim 22, Ogawa et al. teach a semiconductor package (annotated fig. 16; ¶¶ 0124-0128), comprising:
an interconnect structure (see annotation in fig. 16) comprising a first surface (comprising elements 59) and a second surface (facing elements 57, 52A etc) opposite to the first surface;
an insulating layer (see annotation in fig. 16) contacting the second surface of the interconnect structure, wherein the insulating layer comprises a third surface facing the second surface of the interconnect structure and a fourth surface (facing elements 57, 52A etc) opposite to the third surface;
an optical chip 4D (‘optical element’/’light emitting diodes’, ¶ 0043) over the fourth surface of the insulating layer and electrically coupled to the interconnect structure; and
a conductive layer (or UBM, see annotation in fig. 16) over the second surface of the interconnect structure, wherein the conductive layer has a concave profile that defines a first boundary substantially flush with the third surface and a second boundary higher than the fourth surface, and the conductive layer covers a portion of the fourth surface of the insulating layer.

Regarding claim 23, Ogawa et al. further teach the semiconductor package of Claim 22, wherein the fourth surface is between the first boundary and the second boundary (annotated fig. 16).


    PNG
    media_image1.png
    691
    1099
    media_image1.png
    Greyscale
 
Regarding claim 24, Ogawa et al. further teach the semiconductor package of Claim 22, further comprising an external terminal 53, 55 in contact with the conductive layer (annotated fig. 16).

Regarding claim 25, Ogawa et al. further teach the semiconductor package of Claim 24, wherein at least a portion of the external terminal 55 is between the first boundary and the second boundary (annotated fig. 16).

Regarding claim 26, Ogawa et al. further teach the semiconductor package of Claim 22, wherein the conductive layer includes an under-bump-metallurgy (UBM) layer (annotated fig. 16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. as applied to claim 13 above, and further in view of Lai et al. (US 20140269805 A1).

Regarding claim 17, Ogawa et al. teach all the limitations described in claim 13.
Ogawa et al. further teach the optical device layer 3 is a silicon substrate.

However Lai et al. teach a similar device 400 (fig. 4; ¶ 0042, 0010), wherein the substrate 20 accommodating optical device 26 is an SOI substrate. In a SOI substrate, an insulator (BOX) layer disposed between a bulk structure/layer and a Silicon/optical device layer. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Ogawa et al. and Lai et al. to use a SOI substrate instead of a Silicon substrate according to the teachings of Lai et al. with a general motivation of exploiting the advantages of the SOI substrates like lower parasitic capacitance, resistance to latch up etc.

Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD M HOQUE/
Examiner, Art Unit 2817